DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.

Status of Claims
This action is in reply to the response and amendments filed on 8 December 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 9, 11-12, 14, 17, and 19-20 have been amended.
Claims 8 and 16 are cancelled.
Claims 2, 5, 7, 10, 13, 15 and 18 are original / previously presented.
Claims 1-7, 9-15, and 17-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claims 1-20, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-7, 9-15, and 17-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “The claims do not recite certain methods of organizing human activity” and “The Office Action does not assert that the claims recite elements that fall in any of the enumerated sub-groupings for certain methods of organizing human activity, thus fails to establish that the claims recite judicial exception” (Remarks pg. 15).  Examiner disagrees.  The claims include certain methods of organizing human activities because creating is directed to marketing activities and following rules or instructions; converting is directed to mitigating risk and following rules or deploying is directed to marketing or sales activities; responding is directed to commercial interactions, sales activities, and managing interactions between people; selecting is directed to managing personal behavior and following rules or instructions; training / predict[ing] is directed to mitigating risk, marketing activities, and following rules or instructions; updating / moving / changing is directed to mitigating risk and following rules or instructions; updating / adjusting is directed to managing personal behavior and following rules or instructions; receiving is directed to commercial interactions, sales activities, managing interactions between people; determining is directed to managing personal behavior and following rules or instructions; and requiring is directed to mitigating risk, commercial interactions, and following rules or instructions.  Hence, the limitations recite elements that fall in the enumerated sub-groupings for organizing human activities.  This argument is not persuasive.
Applicant argues that the claims are eligible because “The Office Action alleged that ‘nothing in these claim limitation preclude the steps from practically being performed by a person/people.  Office Action at 8.  In this response, each step is amended to recite ‘by one or more servers’ which explicitly precludes the steps from being performed by a person/people’.  Thus, Applicant requests withdrawal of the conclusion that the claims are directed to organizing human activity” (Remarks pg. 15).  Examiner disagrees. An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment such as the Internet or a computer.  See MPEP 2106 section (I) Two Criteria For Subject Matter Eligibility. The limitations of creating, converting, deploying, responding, selecting, training, predicting, updating, moving, changing, adjusting, and receiving recite certain methods of organizing human activities (e.g. mitigating risk, commercial interactions, marketing or sales activities or behaviors, managing personal behavior or relationships / interactions between people, following rules or instructions). The Office action states other than reciting generic computer elements such as one or more servers, a machine learning model, a computer device of the rider, and the ride sharing service (software) nothing in these claim limitations preclude the steps from practically being performed by a person / people.  Hence, the one or more servers do not make the claims non-abstract by limiting the invention to a computer. This argument is not persuasive.
Applicant argues that the claims are eligible because “The Office Action did not follow the laws and rules.  The Office Action replaced the ‘directed to’ analysis with a ‘cover… but for’ analysis without 
Applicant argues the claims are eligible because “The claims do not recite a mental process” and “The claimed method / system / storage medium cannot be performed or implemented in the human mind.  The Office Action replaced the ‘directed to’ analysis with a ‘cover… but for’ analysis without any citation.  Office Action at 9.  However, the ‘cover… but for’ analysis is not used in MPEP or any case law.  Under the proper analysis, human minds cannot practically convert a static geofence into dynamic geofence zones, adjust a number of characters of a geohash code based on a model recall accuracy, and transmit a request to a computer device.  Therefore, the claims do not recite a mental process” (Remarks pg. 16).  Examiner disagrees. First, it is identified in Step 2A Prong One that creating, converting, deploying / selecting, training / predicting, updating / moving / changing, updating / adjusting, and determining are each directed to mental processes since they can otherwise be performed in the mind, or in the mind with the assistance of pen and paper.  For example, creating in the context of this claim encompasses a person manually judging and forming an opinion where static geofences should be; converting in the context of this claim encompasses a person manually judging a static geofence becomes a set of dynamic geofence zones; deploying / selecting in the context of this claim encompasses a person manually judging dynamic geofence zones for a trip request; training / predicting in the context of this claim encompasses a person evaluating collected rider / safety data and judging areas to have safety incidents in the future; updating / moving / changing in the context of this claim encompasses a person manually evaluating monitored data and judging a changed geohash; updating / adjusting in the context of this claim encompasses a person manually judging an updated geohash characters (location accuracy) based on an observed accuracy or opinion regarding desired accuracy; and determining in the context of this claim encompasses a person  manually observing pickup location / time is within a dynamic geofence zone.  Second, the Office Action follows the subject matter eligibility test for products and processes including Step 2A analyzing whether the claim is directed to an abstract idea, identifying the specific limitations in the claim that recite an abstract idea and determining which groupings of abstract ideas the identified limitations fall within, which includes mental processes such as observations, evaluations, judgments, and opinions.  Note that MPEP 2106 (I) states an abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment such as the Internet or a computer. Note that the MPEP 2106 (III) cites Mortgage Grader, Inc. vs. First Choice Loan Servs. Inc. (2016) ‘With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper’.  Third, the human mind can convert a static geofence into dynamic geofence zones with the assistance of pen and paper.  For example, a person can draw a first geofence around an area on paper, and then erase and replace the first geofence by drawing multiple zones around areas that correspond to different times.  Also, the human mind can adjust a number of characters of a geohash code based on a model recall accuracy.  For example, a person can change a geohash code from ‘7jsw5u’ (6 characters) to ‘7jsw5’ (5 characters) by removing a character from the end of the string and making the geohash area larger / less accurate.  Fourth, the argued step of ‘transmitting a request’ is not identified as a mental process, noting that ‘transmitting’ is an extra-solution activity analyzed in Step 2A Prong Two and Step 2B.  Hence, the claims recite limitations directed to mental processes using the subject matter eligible test for products and processes, and include limitations that can otherwise be performed mentally or with pen and paper.  This argument is not persuasive.
Applicant argues that the additional elements integrate any alleged abstract idea into a practical application of creating, updating, and applying geofence.  The technical field addressed here is ‘creating and deploying geofence zones for a ridesharing service’.  See Specification at 1 and 23.  The technical 
Applicant argues the claims are eligible because “Claim 1 recites a specific way to create dynamic geofence zones (convert from a static geofence) and a specific way to update the cube (moving to a location based on model prediction and adjusting geohash hash characters)” (Remarks pg. 18).  Examiner disagrees. Other than reciting ‘one or more servers’, the steps associated with creating a static geofence and converting it to dynamic geofence zones do not include particular, technical steps that otherwise cannot be performed by a person / people (i.e. a person could use a map and draw the geofence on paper, and update the geofence on paper to change at different times).  Also, other than reciting ‘one or more servers’, the steps associated with updating dynamic geofence cubes and moving it to a predicted location do not include particular, technical steps that otherwise cannot be performed by a person / people (i.e. a person could analyze collected rider behavior and safety incident behavior to predict a new location for the geofence zone, and use a map with longitude / latitude squares and identify the new geohash code). These steps do not include particular, technical steps and instead represent merely using computers as a tool which is not a practical application.  This argument is not persuasive.
Applicant argues the claims are eligible because “The Specification at 28 explains that ‘A longer geohash code may result in a smaller more precise location (e.g., 8 character geohash).  A short geohash code may use less data at the cost of being less precise (e.g., 6 character geohash)” (Remarks pg. 18-Design section ¶ beginning “So while rounding 42.605 to 42.61 or 46.6 is correct…” and the table that follows).  Hence, this feature does not provide a practical application.  This argument is not persuasive.
Applicant argues the claims are eligible because “Further claim 1 recites the application of the geofence by interacting with a computer device of a user” (Remarks pg. 19).  Examiner disagrees. First, note that geofences are not claimed with any particular, technical steps. Instead the geofences as claimed only represent high-level area / perimeter data that are updated and compared against trip request data in abstract steps that could otherwise be performed manually. Second, the computer device of the rider is recited at a high-level of generality and is merely invoked as a tool to perform existing manual processes (e.g. receive a trip request, receive transmitted requirement to make a new request).  Simply implementing the abstract idea on a generic / general-purpose computer, and using computers as a tool to perform an otherwise manual process is not a practical application of the abstract idea. Hence, neither the geofences or the computer device of the rider provide a practical application. This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claim1-7, 9-15, 17-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (Jeon in view of Pao in view of Luo in view of Hurley).  However, note the following:
Applicant argues that Jeon, Pao, and Luo do not teach “in response to collecting rider behavior data and safety incident data over a first threshold, converting, by the one or more servers, based on the collected data, the static geofence to at least one set of dynamic geofence zones within the static geofence” (Remarks pg. 20).  Examiner disagrees. Jeon Fig 7, ¶[0039-40], ¶[0048], ¶[0067], claim 3 determines event likelihood exceeds a threshold based on collected survey / pickup / drop-off / telematics 
Applicant argues Jeon, Pao, and Luo do not teach “respectively based on a rider corresponding to the trip request, selecting a number of one or more of the at least one set of dynamic geofence zones and a size of each of the one or more of the at least one set of dynamic geofence zones” Remarks pg. 20-21).  Examiner disagrees. Jeon Fig 5, ¶[0020], ¶[0044], ¶[0062-63] details identifying event geofence zones based on the pickup or destinations of the requesting rider and possible intervention recommendations, i.e. selecting a dynamic geofence zone; and Fig 5, ¶[0063] details the event geofence zones change size and may be expanded / contracted based on detected and predicted drop off rates, i.e. expanding the geofence size with the drop off / pickup actions of the requesting rider.  Hence, Jeon selects a dynamic geofence zone based on a rider request (comparing the pickup / drop-off destinations to the dynamic geofence zone), and determines a size of the geofence zone based on a rider request (expanding a dynamic geofence based on predicted drop-off rates). This argument is not persuasive.
Applicant argues Jeon, Pao, and Luo do not teach “based on the collected rider behavior data and safety incident data, training, by the one or more servers, a machine learning model to predict one or more areas to have a number of safety incidents in the future over a second threshold” (Remarks pg. 21).  Examiner disagrees. Jeon ¶[0044], ¶[0048-52], ¶[0060], ¶[0065] details training a machine learning model using event data and trip data including safety incident reports about accidents to confirm event data and predict future safety incident events and intensity for forecasting windows, and ¶[0038-39], ¶[0073] details validating that the event exceeds a threshold likelihood of being a known type of event (e.g. an 
Applicant argues Jeon, Pao, and Luo do not teach “moving, based on the trained machine learning model and address change of one or more flagged riders, one dynamic geofence zone to an area predicted to have a number of safety incidents in the future over the second threshold by changing a geohash location in the cube corresponding to the one dynamic geofence zone” (Remarks pg. 21).  Examiner disagrees, noting that this limitation is taught by the combination of Jeon and Luo.  First, Jeon Fig 3, ¶[0042-44], ¶[0051-55], ¶[0062-63], ¶[0066] details using the machine learning model to analyze accidents, conflicts, weather unsafe conditions and severity, and real-time information to validate events; and ¶[0040], ¶[0063], ¶[0065], ¶[0073] details expanding or contracting (i.e. moving the size of) dynamic event geofence zones and times (i.e. cubes) predicted to have increased drop-off rates and involvement in safety incidents based on event intensity / scores reaching at least a threshold value measured using metrics including number of people dropped off or picked up in a geofence / number of riders dropped off less than the number picked up in a geofence (noting that metrics recording an identified ‘flagged’ rider picked-up or dropped off, or scheduled to be picked-up or dropped off represents an address change of that flagged rider to / from that pick-up or drop-off location); but does not explicitly state that when moving the dynamic geofence zone it also changes the geohash location.  However,  Luo teaches this remaining limitation, changing the geohash code string when moving (i.e. expanding / contracting per Jeon) the geospatial zone size from one hierarchal grid level precision to another, e.g. geohash-5 versus geohash-6 (Luo ¶[0020] noting that changing a geohash from 5 digits to 6 digits is a change in moving the geohash location precision).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include changing a geohash location corresponding to the one dynamic geofence zone as taught by Luo with the teachings of Jeon in view of Pao, with the motivation to “uniquely identify positions on the Earth… is more convenient” (Luo ¶[0020]). Hence, Jeon and Luo together teach this limitation.  This argument is not persuasive.
Applicant argues that Jeon, Pao, and Luo do not teach “adjusting a number of characters of the one dynamic geofence zone.  Pao at steps 412, 414 and para. 20 and 41 merely discloses refining the location of the user at a smaller scale, without disclosing any change to the geohash and without providing any motivation to do so” (Remarks pg. 21).  Examiner disagrees. First, the limitation “adjusting based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code of the cube corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone” is taught by the combination of Jeon and Pao. Jeon, as shown in ¶[0063] details expanding and contracting the geofence zones regarding their area and times for recommended pick-up / drop-off, but does not explicitly state expanding / contracting the geofence based on the recall accuracy of the geofence zone and a number of characters of the geohash code to increase or reduce a size of the one dynamic geofence zone.  However, Pao teaches this remaining limitation, adjusting a geohash code from a first level to a second level to reduce the size of the geofence zone and increase the accuracy; geohash code accuracy is refined (i.e. increased) by increasing the geohash code number of digits / characters (e.g. geohash-6 to geohash-7) to obtain a geohash at a more granular level (Pao Fig 4A at least 412 and 414, ¶[0020], ¶[0041]).  Note that ‘geohash-6’ represents a geohash that is 6 digits / characters long and that ‘geohash-7’ represents a geohash that is 7 digits / characters long which is more precise.  Second, there is motivation to adjust a geohash code based on the rational in MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone as taught by Pao in the system of Jeon (in view of Pao in view of Luo), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since these features are taught by the combination of Jeon and Pao, and there is sufficient motivation to combine this feature of Pao with Jeon, this argument is not persuasive.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 15 April 2021 has been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-20:
Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-7 recite a method; claims 9-15 recite a system; and claims 17-20 recite a non-transitory computer-readable storage medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-7, 9-15, and 17-20 recite an abstract idea. Independent claims 1 / 9 / 17 recite creating a static geofence fixed to a geographic location and associated with a ridesharing service; in response to collecting rider behavior data and safety incident data over a first threshold, converting based on the collected data, the static geofence to at least one set of dynamic geofence zones, the at least one set of dynamic geofence zones corresponding to a plurality of spatial-temporal cubes, wherein each cube represents a dynamic geofence zone, a spatial dimension of the cube comprises a geohash code corresponding to an adjustable area within the geographic location, and a temporal dimension of the cube comprises at least one time period, and the at least one set of dynamic geofence zones are based at least on addresses of flagged riders; deploying, the at least one set of dynamic geofence zones for responding to a trip request, wherein the responding to the trip request comprises: respectively based on a rider corresponding to the trip request, selecting a number of one or more of the at least one set of training a model to predict one or more areas to have a number of safety incidents in the future over a second threshold; updating the plurality of cubes corresponding to the at least one set of dynamic geofence zones, wherein the updating comprises: moving, based on the model and address change of one or more of the flagged riders, one dynamic geofence zone to an area predicted to have a number of safety incidents in the future over the second threshold by changing a geohash location in the cube corresponding to the one dynamic geofence zone, and adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code of the cube corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone; receiving, a request for a trip from the rider; determining that a pickup location is within the one dynamic geofence zone of the at least one set of dynamic geofence zones and that a time for the trip is within a time period of the one dynamic geofence zone of the at least one set of dynamic geofence zones; and requiring the rider to make a new request from a different location from the pickup location. The claims as a whole recite methods of organizing human activities and mental processes.
First, the limitations of creating, by one or more servers, a static geofence fixed to a geographic location and associated with a ridesharing service; in response to collecting rider behavior data and safety incident data over a first threshold, converting, by the one or more servers based on the collected data, the static geofence to at least one set of dynamic geofence zones, the at least one set of dynamic geofence zones corresponding to a plurality of spatial-temporal cubes, wherein each cube represents a dynamic geofence zone, a spatial dimension of the cube comprises a geohash code corresponding to an adjustable area within the geographic location, and a temporal dimension of the cube comprises at least one time period, and the at least one set of dynamic geofence zones are based at least on addresses of flagged riders; deploying, by the one or more servers, the at least one set of dynamic geofence zones for responding to a trip request, wherein the responding to the trip request comprises: respectively based on a rider corresponding to the trip request, selecting a number of one or more of the at least one set of dynamic geofence zones and a size of each of the one or more of the at least one set of dynamic geofence zones; based on the collected rider behavior data and safety incident data, training, by the one predict one or more areas to have a number of safety incidents in the future over a second threshold; updating, by the one or more servers, the plurality of cubes corresponding to the at least one set of dynamic geofence zones, wherein the updating comprises: moving, based on the trained machine learning model and address change of one or more of the flagged riders, one dynamic geofence zone to an area predicted to have a number of safety incidents in the future over the second threshold by changing a geohash location in the cube corresponding to the one dynamic geofence zone, and adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code of the cube corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone; receiving, by the one or more servers, a request for a trip from a computer device of the rider through the ride sharing service; determining, by the one or more servers, that a pickup location is within the one dynamic geofence zone of the at least one set of dynamic geofence zones and that a time for the trip is within a time period of the one dynamic geofence zone of the at least one set of dynamic geofence zones; and based on the determination, transmitting, by the one or more servers, a request to the computer device of the rider requiring the rider to make a new request from a different location from the pickup location recite methods of organizing human activities. For instance, the claims are similar to a rideshare dispatcher analyzing crime / safety data to predict areas with safety concerns in the future and adjusting areas based on accuracy, and when a rideshare request involves a pickup location within an area and time predicted to exceed safety concerns require the requestor to make a new request from a different location. These limitations are organizing human activities because creating is directed to marketing activities and following rules or instructions; converting is directed to mitigating risk and following rules or instructions; deploying is directed to marketing or sales activities; responding is directed to commercial interactions, sales activities, and managing interactions between people; selecting is directed to managing personal behavior and following rules or instructions; training / predict[ing] is directed to mitigating risk, marketing activities, and following rules or instructions; updating / moving / changing is directed to mitigating risk and following rules or instructions; updating / adjusting is directed to managing personal behavior and following rules or instructions; receiving is directed to commercial interactions, sales activities, managing interactions between people; determining is directed to managing personal behavior and following rules requiring are directed to mitigating risk, commercial interactions, and following rules or instructions. Other than reciting generic computer components, such as one or more servers, a machine learning model, a computer device of the rider, and the ride sharing service (software) nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity (e.g. mitigating risk, commercial interactions, marketing or sales activities or behaviors, managing personal behavior or relationships / interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment such as the Internet or a computer.  See MPEP 2106 (I) Two Criteria For Subject Matter Eligibility.
Second, the limitations of creating, by one or more servers, a static geofence fixed to a geographic location and associated with a ridesharing service; in response to collecting rider behavior data and safety incident data over a first threshold, converting, by the one or more servers based on the collected data, the static geofence to at least one set of dynamic geofence zones, the at least one set of dynamic geofence zones corresponding to a plurality of spatial-temporal cubes, wherein each cube represents a dynamic geofence zone, a spatial dimension of the cube comprises a geohash code corresponding to an adjustable area within the geographic location, and a temporal dimension of the cube comprises at least one time period, and the at least one set of dynamic geofence zones are based at least on addresses of flagged riders; deploying, by the one or more servers, the at least one set of dynamic geofence zones for responding to a trip request; respectively based on a rider corresponding to the trip request, selecting a number of one or more of the at least one set of dynamic geofence zones and a size of each of the one or more of the at least one set of dynamic geofence zones; based on the collected rider behavior data and safety incident data, training, by the one or more servers, a machine learning model to predict one or more areas to have a number of safety incidents in the future over a second threshold; updating, by the one or more servers, the plurality of cubes corresponding to the at least one set of dynamic geofence zones, wherein the updating comprises: moving, based on the trained machine learning model and address change of one or more of the flagged riders, one dynamic geofence changing a geohash location in the cube corresponding to the one dynamic geofence zone, and adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code of the cube corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone; determining, by the one or more servers, that a pickup location is within the one dynamic geofence zone of the at least one set of dynamic geofence zones and that a time for the trip is within a time period of the one dynamic geofence zone of the at least one set of dynamic geofence zones as drafted are processes that, under their broadest reasonable interpretation, are directed to performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more servers, a machine learning model, nothing in the claim elements preclude the steps from practically being performed in the mind, or by a human using pen and paper. For example, but for the generic / general-purpose computer language, creating in the context of this claim encompasses a person manually judging and forming an opinion where static geofences should be; converting in the context of this claim encompasses a person manually judging a static geofence becomes a set of dynamic geofence zones; deploying / selecting in the context of this claim encompasses a person manually judging dynamic geofence zones for a trip request; training / predicting in the context of this claim encompasses a person evaluating collected rider / safety data and judging areas to have safety incidents in the future; updating / moving / changing in the context of this claim encompasses a person manually evaluating monitored data and judging a changed geohash; updating / adjusting in the context of this claim encompasses a person manually judging an updated geohash characters (location accuracy) based on an observed accuracy or opinion regarding desired accuracy; and determining in the context of this claim encompasses a person  manually observing pickup location / time is within a dynamic geofence zone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment such as the Internet or a computer.  See MPEP 2106 (I) Two Criteria For Subject Matter Eligibility.

Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 9 / 17 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. computer-implemented, one or more processors, one or more non-transitory computer readable memories, non-transitory computer-readable storage medium, one or more servers, a machine learning model, computer device of the rider) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Note that the recitation of the machine learning model in the limitation “based on the collected rider behavior data and safety incident data, training, by the one or more servers, a machine learning model to predict one or more areas to have a number of safety incidents in the future over a second threshold” does not recite any particular or technical steps performed in the training, or recite any particular or technical steps performed to achieve the claimed result of predicting areas to have a number of safety incidents in the future over a second threshold (nor does the Applicant’s Specification ¶[0039], ¶[0041] detail any particular machine learning steps regarding training or predicting in the only paragraphs that mention machine learning). Therefore, the machine learning model here is no more than implementing the otherwise manual process of predicting safety incidents in the future merely using a computer as a tool, which is not a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of collecting and its steps of collecting rider behavior data and safety incident data are recited at a high level of generality (i.e. as a general means of gathering data for subsequent converting and deploying), and amounts to mere data gathering, which is a form of 
Next, the element of using geohash codes in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. geohash locations), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting and its steps of based on the determination, transmitting, by the one or more servers, a request to the computer device of the rider are recited at a high level of generality (i.e. as a general means of transmitting / outputting data associated with the determining), and amounts to mere transmitting / outputting data, which are forms of insignificant extra-solution activity that are not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more servers, computer device of the rider (generic computers) are only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as a certain method of organizing human activity, note that the element of receiving a request for a trip is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and also amounts to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more servers, computer device of the rider, ride sharing service 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (computer, one or more processors, one or more non-transitory computer readable memories, non-transitory computer-readable storage medium, a machine learning model, one or more servers, computer device of the rider); applied to a field of use (geohash locations); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a computer, one or more processors, one or more non-transitory computer readable memories, non-transitory computer-readable storage medium, a machine learning model, one or more servers, and computer device of the rider to perform creating, converting, deploying, responding, selecting, training, predicting, updating, moving, changing, adjusting, and receiving amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). As discussed above in Step 2A, the machine learning model does not recite any particular or technical steps performed in the training, or recite any particular or technical steps performed to achieve the claimed result of predicting 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the collecting are recited at a high level of generality (i.e. as a general means of gathering data for subsequent converting and deploying), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computer-implemented method, one or more processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these collecting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0028], ¶[0043] describing the additional element of collecting at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the element regarding geohash codes does no more than generally link the use of 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. as a general means of transmitting / outputting data associated with the determining), and amounts to mere transmitting / outputting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. one or more servers, computer device of the rider) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding receiving a request are recited at a high level of generality Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). See the Applicant’s specification ¶[0033] describing the element of receiving a request at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims are directed to a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers, generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering and transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. taking actions if a location is known or predicted to have safety issues), that is tangentially associated with a technology element or field of use (e.g. computers, geohash), rather than solving a technology-based problem.  See MPEP 2106.05(a). The claims do not solve a geohash problem or a geofence problem. The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 9, 17, and further considering the addition of dependent claims 2-7, 10-15, and 18-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 10, and 18: The limitation removing at least one dynamic geofence zone from the at least one set of dynamic geofence zones is further directed to a method of organizing human activity (i.e. mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) / mental process (i.e. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 11, and 19: The limitation reducing a size of the dynamic geofence zone by increasing the number of characters of the geohash code of the cube corresponding to the dynamic geofence zone is further directed to a method of organizing human activity (mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) / mental process (i.e. judgment) as described in the independent claim. Reciting geohash codes does no more than generally link the use of the judicial exception to a particular field of use (i.e. geohash locations), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Similar to the independent claims, this recitation does not 
Dependent claims 4 and 12: The limitation changing the at least one time period of the one dynamic geofence zone is further directed to a method of organizing human activity (i.e. mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) / mental process (i.e. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5 and 13: The limitation changing the geohash code of a cube corresponding to at least one dynamic geofence zone of the at least one set of dynamic geofence zones is further directed to a method of organizing human activity (mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) / mental process (i.e. judgment) as described in the independent claim. Reciting geohash codes does no more than generally link the use of the judicial exception to a particular field of use (i.e. geohash locations), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 14, and 20: The limitations wherein: the one dynamic geofence zone of the at least one set of dynamic geofence zones is deployed at an address associated with a flagged rider; and the geohash code of the one dynamic geofence zone of the at least one set of dynamic geofence zones is changed to a new address associated with the flagged rider are further directed to methods of organizing human activities (mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claims. Reciting geohash codes does no more than generally link the use of the judicial exception to a particular field of use (i.e. geohash locations), which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7 and 15: The limitations determining whether the number of flagged riders is greater than a threshold; and in response to determining that the number of flagged riders is greater than the threshold, deploying at least one dynamic geofence zone of the at least one set of dynamic geofence zones to the new area are further directed to methods of organizing human activities (mitigating risk, managing personal behavior or relationships or interactions between people, following rules or instructions) / mental processes (i.e. evaluation, judgment) as described in the independent claim.  Next, the limitation obtaining a number of flagged riders in a new area is an additional element recited at a high level of detail representing the extra-solution activity of data gathering which is not a practical application or significantly more; and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec).  Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1, 9, 17, and the dependent claims 2-7, 10-15, 18-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-7, 9-15, and 17-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0189669 A1 to Jeon in view of US patent application publication 2018/0288568 A1 to Pao et al. in view of US patent application publication 2018/0315148 A1 to Luo et al. in view of US patent application publication 2021/0150420 A1 to Hurley et al.
Claim 1:
	Jeon, as shown, teaches the following:
A computer-implemented method, comprising: 
creating, by one or more servers, a static geofence fixed to a geographic location and associated with a ridesharing service (Jeon Fig 7, ¶[0017], ¶[0031], ¶[0067] details creating geofences around arbitrary grid cells / hexagons / political boundaries / city borders on a map for a ridesharing service, implemented by a server);
in response to collecting rider behavior data and safety incident data over a first threshold (Jeon Fig 7, ¶[0039-40], ¶[0048], ¶[0067], claim 3 determines event likelihood exceeds a threshold based on collected survey and pickup / drop-off / telematics / location data from 
With respect to the following:
wherein each cube represents a dynamic geofence zone, a spatial dimension of the cube comprises a geohash code corresponding to an adjustable area within the geographic location, and a temporal dimension of the cube comprises at least one time period, and the at least one set of dynamic geofence zones are based at least on addresses of flagged riders; 
Jeon, as shown in Fig 3, ¶[0031-32], ¶[0038], ¶[0040], ¶[0052], ¶[0062-63] details each dynamic ridesharing geofence zones includes spatial dimensions across a grid for an area, and temporal dimensions across at least one time period with a timeframe, i.e. spatial area (x and y dimensions) and time (z dimension) forming a cube, and dynamic event geofence zones are based on monitoring detected and predicted drop off rates within the geofence (i.e. the addresses of riders being picked up and dropped off); but does not explicitly state that the spatial dimension may comprises a geohash code corresponding to an area but does not explicitly state using a geohash code corresponding to an adjustable area within the geographic location.  However, Pao teaches this remaining limitation such that geohash codes representing geographic spatial areas as a grid are known in ridesharing and they can be refined (adjusted), and this data is also associated and analyzed with respect to time windows (Pao Fig 4A, Fig 6, ¶[0020], ¶[0029], ¶[0041-42]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a spatial dimension of the cube comprises a geohash code corresponding to KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Jeon (in view of Pao) also teaches the following:
deploying, by the one or more servers, the at least one set of dynamic geofence zones for responding to a trip request (Jeon Fig 3, Fig 5, ¶[0020], ¶[0047], ¶[0052-56], ¶[0062], ¶[0066-67] details geofence zones for different time periods used with drop-offs and pickups, implemented by servers), 
wherein the responding to the trip request comprises: 
respectively based on a rider corresponding to the trip request, selecting a number of one or more of the at least one set of dynamic geofence zones and a size of each of the one or more of the at least one set of dynamic geofence zones (Jeon Fig 5, ¶[0020], ¶[0044], ¶[0062-63] details identifying event geofence zones based on pickup or destinations of the requesting rider and possible intervention recommendations (e.g. future pickup time), and the event geofence zones are also sized differently around predicted and confirmed events and may be expanded / contracted (i.e. size of the dynamic zone) based on predicted and detected drop off rates (e.g. trip request pickup / drop off information)); 
based on the collected rider behavior data and safety incident data, training, by the one or more servers, a machine learning model to predict one or more areas to have a number of safety incidents in the future over a second threshold (Jeon ¶[0044], ¶[0048-
updating, by the one or more servers, the plurality of cubes corresponding to the at least one set of dynamic geofence zones (Jeon ¶[0061], ¶[0063], ¶[0066-67] details updating new versions of the event model regarding the events, specified geofences, and specified timeframes including expanding and contracting geofences, implemented by servers), 
With respect to the following:
wherein the updating comprises: 
moving, based on the trained machine learning model and address change of one or more of the flagged riders, one dynamic geofence zone to an area predicted to have a number of safety incidents in the future over the second threshold by changing a geohash location in the cube corresponding to the one dynamic geofence zone, and 
Jeon, as shown in Fig 3, ¶[0042-44], ¶[0051-55], ¶[0062-63], ¶[0066] using the machine learning model to analyze accidents, conflicts, weather unsafe conditions and severity, and real-time information to validate events; and ¶[0040], ¶[0063], ¶[0065], ¶[0073] details expanding or contracting (i.e. moving the size of) dynamic event geofence zones and times (i.e. cube) predicted to have increased drop-off rates and involvement in safety incidents based on event intensity / scores reaching at least a threshold value measured using metrics including number of people dropped off or picked up in a geofence / number of riders dropped off less than the number picked up in a geofence (i.e. address change of one or more flagged riders); but does not explicitly state that when moving the dynamic geofence zone it also changes the geohash location.  However,  Luo teaches this remaining limitation, changing the geohash code string when moving (i.e. expanding / contracting per Jeon) the geospatial zone size from one hierarchal grid level precision to another, e.g. geohash-5 versus geohash-6 (Luo ¶[0020]). It would have been obvious to KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code of the cube corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone;
Jeon, as shown in ¶[0063] details expanding and contracting the geofence zones regarding their area and times for recommended pick-up / drop-off, but does not explicitly state expanding / contracting the geofence based on the recall accuracy of the geofence zone and a number of characters of the geohash code to increase or reduce a size of the one dynamic geofence zone.  However, Pao teaches this remaining limitation, adjusting a geohash code from a first level to a second level to reduce the size of the geofence zone and increase the accuracy; geohash code accuracy is refined (i.e. increased) by increasing a geohash code number of characters (e.g. geohash-6 to geohash-7) to obtain a geohash at a more granular level (Pao Fig 4A at least 412 and 414, ¶[0020], ¶[0041]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting, based on a model recall accuracy of the one dynamic geofence zone, a number of characters of the geohash code corresponding to the one dynamic geofence zone to increase or reduce a size of the one dynamic geofence zone as taught by Pao in the system of Jeon (in view of Pao in view of Luo), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jeon (in view of Pao in view of Luo) also teaches the following:
receiving, by the one or more servers, a request for a trip from a computer device of the rider through the ride sharing service (Jeon Fig 3, ¶[0020], ¶[0054], ¶[0067] details receiving the pickup request and details including the pickup location and/or destination for the trip, implemented by servers);
determining, by the one or more servers, that a pickup location is within the one dynamic geofence zone of the at least one set of dynamic geofence zones and that a time for the trip is within a time period of the one dynamic geofence zone of the at least one set of dynamic geofence zones (Jeon Fig 3, ¶[0020], ¶[0040], ¶[0053-56], ¶[0067] details receiving a trip request including a pickup location and associating call detail activity to a particular event geofence and time, including call details and phone calls made within the geofence, implemented by servers; and also details the server determining that the pickup location and time was in the event geofence after completing the trip); and
With respect to the following:
based on the determination, transmitting, by the one or more servers, a request to the computer device of the rider requiring the rider to make a new request from a different location from the pickup location.
Jeon, as shown in ¶[0020-21], ¶[0042], ¶[0067] details receiving the initial request of the rider for transportation to the pickup location in a system with autonomous vehicles, and based on determining that the request aligns with an event geofence (i.e. determined dynamic geofence zone) then providing messages to computer devices of the riders including safety messages or intervening, implemented by servers, but does not explicitly state based on the determination transmitting by the servers a request to the computer device of the rider requiring the rider to make a new request from a different location from the pickup location.  However, Hurley teaches this limitation with servers determining that the rider is currently requesting pickup at their current location in a pickup in a zone that changes based on time of the day / week and does not support autonomous passenger pickup (i.e. determined dynamic geofence 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include based on the determination, transmitting, by the one or more servers, a request to the computer device of the rider requiring the rider to make a new request from a different location from the pickup location as taught by Hurley with the teachings of Jeon in view of Pao in view of Luo, with the motivation of “improved systems and methods for matching transportation requestor devices with autonomous vehicles” (Hurley ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include based on the determination, transmitting, by the one or more servers, a request to the computer device of the rider requiring the rider to make a new request from a different location from the pickup location as taught by Hurley in the system of Jeon in view of Pao in view of Luo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 1.  Pao also teaches the following:
wherein adjusting the number of characters of the geohash code of the cube corresponding to the dynamic geofence zone comprises reducing a size of the dynamic geofence zone by increasing the number of characters of the geohash code of the cube corresponding to the dynamic geofence zone (Pao Fig 4A, ¶[0020], ¶[0041] details increasing the geohash code from one resolution level to another by increasing the string length from geohash-6 to geohash-7 (i.e. 6 digits to 7 digits) to refine the focus to a smaller sized area).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 1.  Jeon also teaches the following:
wherein updating the plurality of cubes corresponding to the at least one set of dynamic geofence zones further comprises changing the at least one time period of one or more of the one dynamic geofence zone (Jeon ¶[0018], ¶[0026], ¶[0050-52] details models predicting future events for geofence regions at future times, and updating / regenerating models based on received updated training data for different time periods ahead, i.e. changing at least one time period of a geofence zone).
Claim 5:
Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 1.  Pao also teaches the following:
wherein updating the plurality of cubes corresponding to the at least one set of dynamic geofence zones comprises changing the geohash code of a cube corresponding to at least one dynamic geofence zone of the at least one set of dynamic geofence zones (Pao Fig 4A, ¶[0020], ¶[0041] changing the geohash of a dynamic geofence zone from one level to a more refined granular level, e.g. geohash-6 to geohash-7).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include changing the geohash code of a cube corresponding to at least one dynamic geofence zone of the at least one set of dynamic geofence zones as taught by Pao in the system of Jeon (in view of Pao in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 5.  Jeon also teaches the following:
wherein: the one dynamic geofence zone of the at least one set of dynamic geofence zones is deployed at an address associated with a flagged rider (Jeon ¶[0020], ¶[0042], ¶[0063] details a dynamic geofence zone associated with the event is associated with an identified (flagged) rider in the affected area, and sending a safety message to the rider and/or providing pickup / drop off location alternatives); and 
With respect to the following:
the geohash code of the one dynamic geofence zone of the at least one set of dynamic geofence zones is changed to a new address associated with the flagged rider.
Jeon, as shown in ¶[0043-44], ¶[0063] details optimizing pickup and drop-off locations and times for riders based on the dynamic geofence zone, which affects the possible candidate pickup or drop off locations, by expanding pick-up / drop off areas that might be further away from a venue (i.e. new address associated with the flagged rider) in an expanded geofence, and also expanding dynamic geofence zones based on detected / predicted drop-off rates (i.e. flagged rider drop off addresses predicted or detected), but does not explicitly state that the geohash code of the dynamic (expanded) geofence zone is changed to include a new address.  However, Luo teaches this remaining limitation such that geohash codes for grid areas of different levels of precision (i.e. expanding the geofence to include a new address that was not previously in the geofence zone, per Jeon) have different geohash codes (e.g. geohash-6 vs. geohash-5) (Luo ¶[0020]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the geohash code of the one dynamic geofence zone of the at least one set of dynamic geofence zones is changed to a new address as taught by Luo in the system of Jeon in view of Pao (in view of Luo KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 1.  Jeon also teaches the following:
wherein deploying the at least one set of dynamic geofence zones comprising: 
obtaining a number of flagged riders in a new area (Jeon ¶[0040], claim 4 identifying a metric including count of riders dropped off / picked up / total over a time period for an area); 
determining whether the number of flagged riders is greater than a threshold (Jeon ¶[0040], claim 4 using the count of riders dropped off / picked up / total to determine an event intensity and then evaluating whether this is above a threshold likelihood value for a particular type of event in the geofence); and 
in response to determining that the number of flagged riders is greater than the threshold, deploying at least one dynamic geofence zone of the at least one set of dynamic geofence zones to the new area (Jeon ¶[0040], ¶[0063], ¶[0065-66], claim 1 details validating a predicted event in a geofence based on the count of riders dropped off / picked up / total riders exceeding a threshold, and implementing intervention strategies for the geofence and respective timeframe including generating a geofence around a predicted event area).
Claims 9 and 17:
As per claims 9 and 17, claims 9 and 17 recite substantially similar limitations as claim 1 and therefore claims 9 and 17 are rejected under the same rationale and reasoning presented above for claim 1.
Claims 11 and 19:

Claim 12:
Claim 12 recites substantially similar limitations as claim 4 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 13:
Claim 13 recites substantially similar limitations as claim 5 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 14:
Claim 14 recites substantially similar limitations as claim 6 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 15:
Claim 15 recites substantially similar limitations as claim 7 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 20:
	Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 19.  Jeon also teaches the following:
wherein: the one dynamic geofence zone of the at least one set of dynamic geofence zones is deployed at an address associated with a flagged rider (Jeon ¶[0020], ¶[0042], ¶[0063] details a dynamic geofence zone associated with the event is associated with an identified (flagged) rider in the affected area, and sending a safety message to the rider and/or providing pickup / drop off location alternatives); and 
With respect to the following:
the geohash code of the one dynamic geofence zone of the at least one set of dynamic geofence zones is changed to a new address associated with the flagged rider.
Jeon, as shown in ¶[0043-44], ¶[0063] details optimizing pickup and drop-off locations and times for riders based on the dynamic geofence zone, which affects the possible candidate pickup or drop off KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0189669 A1 to Jeon in view of US patent application publication 2018/0288568 A1 to Pao et al. in view of US patent application publication 2018/0315148 A1 to Luo et al. in view of US patent application publication 2021/0150420 A1 to Hurley et al., as applied to claims 1 / 9 / 17 above, and further in view of US patent publication 9,924,315 B1 to Cornwall et al.
Claim 2:
	Jeon in view of Pao in view of Luo in view of Hurley, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein updating the plurality of cubes corresponding to the at least one set of dynamic geofence zones further comprises removing at least one dynamic geofence zone from the at least one set of dynamic geofence zones.
Jeon, as shown in ¶[0039], ¶[0062] details invalidating an event geofence zone and timeframe when it is determined that there is no event, but does not explicitly state removing a dynamic geofence zone from the set of dynamic geofence zones.  However, Cornwall teaches this limitation removing a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 10 and 18:
As per claims 10 and 18, claims 10 and 18 recite substantially similar limitations as claim 2 and therefore claims 10 and 18 are rejected under the same rationale and reasoning presented above for claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-5, 7, 9-13, 15, and 17-19:
Claims 1, 3-5, 7, 9, 11-13, 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 11,246,005 (hereinafter ‘005) in view of US patent application publication 2018/0189669 A1 to Jeon in view of US patent application publication 2018/0288568 A1 to Pao et al. in view of US patent application publication 2021/0150420 A1 to Hurley et al.
Claims 1, 9, and 17 do not correspond to the ‘005 patent, however each are an obvious modification to claim 2 of the ‘005 patent.  First, claim 1 / 9 / 17 of this Application only omits limitations and elements from claim 2 of ‘005, and it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 2 of ‘005 does not include the features of a static geofence, collecting rider behavior and safety incident behavior over a first threshold, dynamic geofence zones are based at least on addresses of flagged 
Claims 3, 11, and 19 do not correspond to the ‘005 patent, however each are an obvious modification to claim 2 of the ‘005 patent, applying the same modifications that are applied as stated above regarding claims 1, 9, and 17.
Claims 2, 10, and 18 do not correspond to the ‘005 patent, however each are an obvious modification to claims 2 and 11 of the ‘005 patent, applying the same modifications as stated above regarding claims 1, 9, and 17. 
Claims 4, and 12 do not correspond to the ‘005 patent, however each are an obvious modification to claims 2 and 11 of the ‘005 patent, applying the same modifications as stated above regarding claims 1, 9, and 17. 
Claims 5, and 13 do not correspond to the ‘005 patent, however each are an obvious modification to claim 2 of the ‘005 patent, applying the same modifications that are applied as stated above regarding claims 1, 9, and 17.
Claims 7, and 15 do not correspond to the ‘005 patent, however each are an obvious modification to claim 2 of the ‘005 patent.  First, the same modifications are applied as stated above regarding claims 1, 9, and 17.  Second, claim 2 of ‘005 does not include the features of obtaining a number of flagged riders in a new area, determining whether the number of flagged riders is greater than a threshold, and in response to determining that the number of flagged riders is greater than the threshold, deploying at least one dynamic geofence zone of the at least one set of dynamic geofence zones to the new area.  However, this is an obvious variation and Jeon teaches these limitations (Jeon ¶[0040], ¶[0063], ¶[0065-66], claim 1, claim 4) and one of ordinary skill in the art would make these modifications to ‘005 with the motivation “to provide prompt and reliable service to riders” (Jeon ¶[0003]).
Claims 6, 14, and 20:
Claims 6, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,246,005 (hereinafter ‘005) in view of US patent application publication 2018/0189669 A1 to Jeon in view of US patent application publication 2018/0288568 A1 to Pao et al. in view of US patent application publication 2021/0150420 A1 to Hurley et al., as applied to claims 5, 13, and 19 above; and further in view of US patent application publication 2018/0315148 A1 to Luo et al.
Claims 6, 14, and 20 do not correspond to the ‘005 patent, however each are an obvious modification to claim 2 of the ‘005 patent.  First, the same modifications are applied as stated above regarding claims 5, 13, and 19.  Second, claim 2 of ‘005 does not include the feature of the one dynamic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628